The opinion of the court was delivered by
Royce, J.
In the view we have taken of this case, it becomes unnecessary to consider and decide the question made upon the trial affecting the validity of the vendue sale of the land in question by the collector, William Rich. The only claim of title made by the plaintiff was under said sale. Conceding that said sale was legal and valid, inasmuch as the plaintiff must show title in himself at the commencement of the suit, unless the evidence *88offered by him to show that the Rufus Yallet who is named as the person to whom the collector sold the land, and who is named as the grantee in his deed, was in fact Russell Yallet, and that writing the name Rufus in said sale and deed, was a clerical error, the plaintiff fails to show any such title to the land described in his declaration as would entitle him to recover. We think the evidence was not admissible. The object and purpose of the evidence would be, in its legal effect, to reform the deed, and that is not allowable in a court of law. There is no ambiguity apparent upon the face of the deed. Where a latent ambiguity exists, j it is sometimes allowable to explain it by parol; as, in the case of a will, to ascertain the person, where there are two of the same name. Lord Cheyney’s Case, 5 Co. 68 a ; Ulrick v. Litchfield, 2 Atk. 872; Parsons v. Parsons, 1 Ves 266; Thomas v. Thomas, 6 Term, 671. And a grant maybe good though the grantee’s name of baptism be mistaken ; Coke Litt. 3a; as, where lands were given to Robert, Earl of Pembroke, when his name was Henry, the grant was held good, because there could be but one of that name and dignity. The old rule was, that in the case of deeds or grants, an omission or mistake of the Christian name of the grantee, rendered the grant void. The exceptions to that rule were, when, from the deed or grant with the aid of extrinsic 1 evidence, it could be ascertained with certainty what was meanti or intended ; and in this class of cases, resort must be had to court of equity for a reformation of the deed or grant. Butler v. Gale, 27 Vt. 739, was an action of covenant. The deed from the defendant to the plaintiff conveyed the north half of a certain lot of land, and contained the usual covenants of seisin and against incumbrances. One of the breaches alleged was, that the defendant was not seised of the whole of the north half of said lot. The defendant was permitted in the County Court to show by parol, that the lot of which this was a part, was divided by the owners, about the year 1800, and that by that division the grantee of the defendant took that portion of the lot occupied by him at the date of his deed to the defendant; that the line of division was indicated by a fence, and had always been aquiesced in by the owners; and that all this was known to the plaintiff at the time *89he took his deed. Redfield, C. J., in the opinion given by him, says, that the term one half, is as definite as the whole ; and it could be scarcely contended that if by mistake the deed had been of the whole lot, parol proof could be received to prove that but one half was intended to be conveyed. Under the elementary rule of evidence, that parol evidence is not admissible to contradict, vary, or add to a deed, it has been held that parol evidence was not admissible to show that by mistake one tract was inserted in a deed instead of another ; Bell v. Moore, 6 N. H. 205 ; nor that a straight line called for was intended to be a curved line ; Allen v. Kingsbury, 16 Pick. 235 ; and that such evidence is not admissible to show that the person described as grantee was not the one intended. Milling v. Cranfield, 1 McCord, 362. The application of the principle which excludes such evidence to affect the subject-matter of the deed or grant, would exclude it when offered to vary or change the names of the parties to the deed or grant.
Judgment affirmed.